Citation Nr: 1443819	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left condition.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee condition.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for low back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from March 1998 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals an August 2014 Appellant's Brief.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS file does not contain any documents.   


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in August 2014 correspondence, the Veteran withdrew his appeal, which was confirmed by his representative in a September 2014 Motion to Dismiss the Appeal by Request of the Appellant.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In August 2014 correspondence, the Veteran indicated that he wished to withdraw his appeal regarding his applications to reopen his claims of entitlement to service connection for a left knee condition, a right knee condition, and low back pain, which are the only issues currently on appeal.  This was confirmed by the Veteran's representative in a September 2014 Motion to Dismiss the Appeal by Request of the Appellant.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


